13‐2316‐ag 
New York v. FERC    
                                    In the
                       United States Court of Appeals
                            For the Second Circuit
                              ________________ 
                                          
                              August Term, 2014 
                                          
          (Argued: November 20, 2014                  Decided: April 22, 2015) 
                                          
                            Docket No. 13‐2316‐ag 
                              ________________ 
                                          
  PEOPLE OF THE STATE OF NEW YORK and THE PUBLIC SERVICE COMMISSION OF THE 
                             STATE OF NEW YORK, 
                                          
                                                       Petitioners, 
 
                                    —v.— 
                                          
                   FEDERAL ENERGY REGULATORY COMMISSION, 
                                          
                                                       Respondent, 
                                          
    THE AMERICAN PUBLIC POWER ASSOCIATION (APPA); THE NATIONAL RURAL 
    ELECTRIC COOPERATIVE ASSOCIATION (NRECA); THE TRANSMISSIONS ACCESS 
    POLICY STUDY GROUP (TAPS); THE NATIONAL ASSOCIATION OF REGULATORY 
 UTILITY COMMISSIONERS (NARUC); PUBLIC UTILITY DISTRICT NO. 1 OF SNOHOMISH 
       COUNTY, WASHINGTON; and NORTH AMERICAN ELECTRIC RELIABILITY 
                                CORPORATION, 
                                          
                                                       Intervenors. 
                              ________________ 

                                       
                                      1 
 
Before: 
                      KEARSE, JACOBS, and RAGGI, Circuit Judges. 
                                 ________________  

       Petition  for  review  of  final  orders  of  the  Federal  Energy  Regulatory 

Commission  adopting  standards  and  procedures  for  determining  which  power 

distribution  facilities  are  subject  to  the  agency’s  regulatory  jurisdiction  and 

which  facilities  fall  within  the  statutory  exception  for  “local  distribution  of 

electric  energy.”    Petitioners  contend  that  the  standards  and  procedures  are  an 

unreasonable  interpretation  of  the  agency’s  statutory  grant  of  jurisdiction.    See 

Chevron, U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467 U.S. 837 (1984).  They 

further challenge the standards and procedures as arbitrary and capricious under 

the Administrative Procedure Act.  See 5 U.S.C. § 706. 

       PETITION DENIED. 

       Judge JACOBS concurs in the judgment in a separate opinion. 
                                 ________________ 
                                           
             JOHN  C.  GRAHAM,  Assistant  Counsel  (Kimberly  A.  Harriman, 
                   General  Counsel,  on  the  brief),  Public  Service  Commission  of 
                   the State of New York, Albany, New York, for Petitioners. 
 
              CAROL  J.  BANTA,  Senior  Attorney  (David  L.  Morenoff,  General 
                   Counsel;  Robert  H.  Solomon,  Solicitor,  on  the  brief),  Federal 
                   Energy  Regulatory  Commission,  Washington,  D.C.,  for 
                   Respondent. 

                                              
                                             2 
 
               
              James  Bradford  Ramsay,  General  Counsel;  Holly  Rachel  Smith, 
                    Assistant  General  Counsel,  National  Association  of 
                    Regulatory  Utility  Commissioners,  Washington,  D.C.,  for 
                    Intervenor  National  Association  of  Regulatory  Utility 
                    Commissioners. 
 
          Ellen M. Dunn, Sutherland Asbill & Brennan LLP, New York, New 
                 York, for Intervenor North American Electric Reliability Corp. 
                               ________________ 
REENA RAGGI, Circuit Judge:  

       The State of New York and the Public Service Commission of the State of 

New  York  (collectively, “New  York”)  petition  this  court  for  review  of  two  final 

orders  of  the  Federal  Energy  Regulatory  Commission  (“FERC”),  insofar  as  the 

orders  adopt  standards  and  procedures  for  determining  which  power 

distribution  facilities  are  subject  to  the  agency’s  regulatory  jurisdiction  and 

which facilities fall within the statutory exception for local distribution of electric 

energy.    See  Revisions  to  Electric  Reliability  Organization  Definition  of  Bulk 

Electric  System,  Order  No.  773,  141  FERC  ¶  61,236  (2012),  clarified  and  reh’g 

denied, Order No. 773‐A, 143 FERC ¶ 61,053 (2013).  New York contends that the 

standards  and  procedures  are  an  unreasonable  interpretation  of  the  agency’s 

statutory  grant  of  jurisdiction.    See  Chevron,  U.S.A.,  Inc.  v.  Natural  Res.  Def. 

Council,  Inc.,  467  U.S.  837  (1984).    It  further  challenges  the  standards  and 

                                              
                                             3 
 
procedures as arbitrary and capricious under the Administrative Procedure Act.  

See  5  U.S.C.  §  706.    We  conclude  that  these  arguments  are  without  merit  and, 

therefore, deny the petition for review. 

I.     Background 

       A.     The Governing Statute and Regulatory Regime 

       The Federal Power Act, as amended in 1935, see Pub. L. No. 74‐333, tit. II, 

49 Stat. 803, 838–54 (1935) (codified at 16 U.S.C. § 792 et seq.), grants the Federal 

Power  Commission,  and  now  its  successor  agency  FERC,  regulatory  authority 

over  interstate  aspects  of  the  nation’s  electric  power  system.    See  16  U.S.C. 

§ 824(a).  Congress specifically excluded from this jurisdictional grant “facilities 

used  in  local  distribution  or  only  for  the  transmission  of  electric  energy  in 

intrastate commerce.”  Id. § 824(b)(1).  Regulation of these exempted facilities is 

reserved  to  the  states.    See,  e.g.,  New  York  v.  FERC,  535  U.S.  1,  22  (2002); 

Connecticut Light & Power Co. v. Fed. Power Comm’n, 324 U.S. 515, 518 (1945).  

The  statute  does  not  define  “facilities  used  in  local  distribution.”    Thus,  from 

1996 until the time of the challenged orders, FERC employed a seven‐factor test 




                                              
                                             4 
 
(set out in the margin1) to identify facilities falling within the statutory exemption 

from jurisdiction.  See New York v. FERC, 535 U.S. at 23.  

         For many years, FERC exercised its statutory jurisdiction essentially as an 

economic regulator, overseeing the market for the sale of electricity in interstate 

commerce.  See 16 U.S.C. § 824; see also Connecticut Light & Power Co. v. Fed. 

Power  Comm’n,  324  U.S.  at  524  (observing  that  purpose  of  Federal  Power  Act 

“was primarily to regulate the rates and charges of the interstate energy”).  After 


1    The seven indicators of local jurisdiction are as follows: 
 
         (1)  Local  distribution  facilities  are  normally  in  close  proximity  to 
         retail customers. 
         (2) Local distribution facilities are primarily radial in character. 
         (3)  Power  flows  into  local  distribution  systems;  it  rarely,  if  ever, 
         flows out. 
         (4)  When  power  enters  a  local  distribution  system,  it  is  not 
         reconsigned or transported on to some other market. 
         (5) Power  entering  a  local  distribution  system  is  consumed  in  a 
         comparatively restricted geographical area.  
         (6)  Meters  are  based  at  the  transmission/local  distribution  interface 
         to measure flows into the local distribution system.  
         (7) Local distribution systems will be of reduced voltage. 
 
Promoting  Wholesale  Competition  Through  Open  Access  Non‐Discriminatory 
Transmission  Services  by  Public  Utilities  and  Recovery  of  Stranded  Costs  by 
Public  Utilities  and  Transmitting  Utilities,  Order  No.  888,  FERC  Stats.  &  Regs. 
¶ 31,036,  61  Fed.  Reg.  21,540,  21,620  (1996).    The  agency  also  signaled  a 
willingness  to  consider  state  regulators’  recommendations  as  to  where  to  draw 
this jurisdictional line.  See id. at 21,625–27. 
                                              
                                             5 
 
the northeast United States experienced a large‐scale blackout in the summer of 

2003, however, Congress expanded FERC’s regulatory authority by enacting the 

Electricity  Modernization  Act  of  2005,  Pub.  L.  No.  109‐58,  tit.  XII,  119  Stat.  594, 

941–86  (2005).    That  Act  authorizes  FERC  to  adopt  and  enforce  mandatory 

technical reliability standards for facilities that make up the national energy grid.  

See  16  U.S.C.  § 824o  (authorizing  FERC  to  impose  reliability  standards  on 

facilities  that  comprise  “bulk‐power  system,”  defined  to  include  “facilities  and 

control  systems  necessary  for  operating  an  interconnected  electric  energy 

transmission  network”).    The  Act  does  not  require  FERC  to  develop  these 

standards for itself.  Rather, it directs FERC to certify an outside organization to 

develop such standards subject to agency approval.  See 16 U.S.C. § 824o(c), (d).  

To  fill  this  role,  FERC  certified  North  American  Electric  Reliability  Corporation 

(“NERC”),  an  organization  that  had  previously  developed a  series  of voluntary 

technical standards for the industry.2   

       At the same time, however, the statute maintains the Federal Power Act’s 

jurisdictional  exception  by  specifying  that  the  bulk‐power  system  “does  not 


2   NERC  now  intervenes  in  this  action  and  has  filed  a  brief  in  support  of  FERC.  
Intervenor National Association of Regulatory Utility Commissioners has filed a 
brief in support of petitioners’ challenge to the FERC orders at issue. 
                                               
                                              6 
 
include facilities used in the local distribution of electric energy.”  Id. § 824o(a)(1).  

Again,  the  statute  neither  defines  “facilities  used  in  .  .  .  local  distribution”  nor 

instructs as to how such facilities should be identified.   

       B.     Development of the Challenged Orders 

       In  2007,  FERC  adopted  a  number  of  reliability  standards  proposed  by 

NERC.  See Mandatory Reliability Standards for the Bulk‐Power System, Order 

No.  693,  118  FERC  ¶  61,218  (2007).    In  so  doing,  however,  FERC  expressed 

concern  that  NERC’s  proposed  method  for  identifying  facilities  subject  to  the 

new  standards—which  involved  deferring  to  the  determinations  of  various 

regional  councils—left  gaps  in  coverage  that  would  defeat  the  Electricity 

Modernization  Act’s  goal  of  ensuring  a  stable  and  reliable  nationwide  power 

grid.  See id. ¶ 61,218, at ¶¶ 75–81.  FERC therefore directed NERC to revise its 

proposed  definition  of  the  bulk  electric  system3  to  eliminate  regional  discretion 

and, instead, to establish a uniform set of rules that include an operating voltage 

threshold,  specific  facility  configurations  to  be  included  or  excluded  from  the 

bulk  electric  system  notwithstanding  their  operating  voltage,  and  a  process  for 


3   “Bulk  electric  system”  is  an  industry  term  of  art  that  differs  slightly  from  the 
statutory  “bulk‐power  system,”  but  not  in  ways  relevant  to  this  opinion.    See 
Order No. 693, 118 FERC ¶ 61,218, at ¶ 76. 
                                                  
                                                7 
 
facilities  to  seek  exemptions  from  the  regulations.    See  Revision  to  Electric 

Reliability  Organization  Definition  of  Bulk  Electric  System,  Order  No.  743,  133 

FERC ¶ 61,150, at ¶ 30 (2010).  Various entities, including New York, argued that 

FERC’s directive would result in the agency exceeding its regulatory jurisdiction 

by presumptively subjecting local distribution facilities operating above a default 

voltage  threshold  to  federal  regulation.    FERC  rejected  this  argument  and 

proceeded  with  its  directive,  clarifying  that  NERC  would  also  develop  criteria 

for  determining  which  facilities  operating  above  the  default  threshold  might 

nevertheless  qualify  for  the  local  distribution  exclusion,  and  that  FERC  itself 

would conduct a factual inquiry on exemption where specified criteria failed to 

yield  a  determinative  answer  as  to  whether  a  facility  was  engaged  in  local 

distribution.  See Revision to Electric Reliability Organization Definition of Bulk 

Electric System, Order No. 743‐A, 134 FERC ¶ 61,210, at ¶¶ 18–25 (2011). 

      In  early  2012,  NERC  submitted  its  new  proposed  standards  and 

procedures for identifying facilities within the bulk electric system, which FERC 

proceeded to publish for industry and public comment.  See Revision to Electric 

Reliability  Organization  Definition  of  Bulk  Electric  System  and  Rules  of 

Procedure,  Notice  of  Proposed  Rulemaking,  139  FERC  ¶  61,247  (2012).  

                                             
                                            8 
 
Approximately 60 persons and entities commented, including New York, which 

again  voiced  objections.    Nevertheless,  in  December  2012,  FERC  issued  Order 

773,  the  first  of  the  orders  here  at  issue.    That  order  essentially  adopts  NERC’s 

proposed standards and procedures for identifying power transmission facilities 

that are part of the bulk electric system subject to federal regulation.  See Order 

No. 773, 141 FERC ¶ 61,236, at ¶¶ 1–4.  These standards and procedures may be 

grouped into three categories. 

       First,  any  facility  with  an  operating  voltage  at  or  exceeding  100  kilovolts 

(“kV”)  is  presumed  to  be  part  of  the  nation’s  bulk  electric  system,  while  any 

facility  with  a  lower  operating  voltage  is  presumed  to  be  engaged  in  local 

distribution.  See id. ¶ 61,236, at ¶ 67 (observing that “this threshold will remove 

from the bulk electric system the vast majority of facilities that are used in local 

distribution, which tend to be operated at lower, sub‐100 kV voltages”). 

       Second,  notwithstanding  these  presumptions,  the  order  specifies  five 

facility configurations that are to be included in the bulk electric system, and four 

configurations  that  are  to  be  excluded  therefrom,  regardless  of  their  operating 

voltages.    See  id.    One  exclusion  in  particular,  “E3,”  identifies  facilities  that 

operate  at  over  100  kV  but,  nevertheless,  constitute  a  local  network.    The 

                                                
                                               9 
 
descriptions  of  the  inclusions  and  exclusions,  which  are  detailed  and  quite 

technical, are reproduced in the margin.4 



4    The five inclusions are as follows: 
 
         I1  –  Transformers  with  the  primary  terminal  and  at  least  one 
         secondary  terminal  operated  at  100  kV  or  higher  unless  excluded 
         under Exclusion E1 or E3. 
          
         I2  –  Generating  resource(s)  with  gross  individual  nameplate  rating 
         greater  than  20  MVA  or  gross  plant/facility  aggregate  nameplate 
         rating  greater  than  75  MVA  including  the  generator  terminals 
         through  the  high‐side  of  the  step‐up  transformer(s)  connected  at  a 
         voltage of 100 kV or above. 
          
         I3  –  Blackstart  Resources  identified  in  the  Transmission  Operator’s 
         restoration plan. 
          
         I4  –  Dispersed  power  producing  resources  with  aggregate  capacity 
         greater than 75 MVA (gross aggregate nameplate rating) utilizing a 
         system  designed  primarily  for  aggregating  capacity,  connected  at  a 
         common point at a voltage of 100 kV or above. 
          
         I5  –  Static  or  dynamic  devices  (excluding  generators)  dedicated  to 
         supplying or absorbing Reactive Power that are connected at 100 kV 
         or  higher,  or  through  a  dedicated  transformer  with  a  high‐side 
         voltage  of  100  kV  or  higher,  or  through  a  transformer  that  is 
         designated in Inclusion I1. 
 
Order No. 773, 141 FERC ¶ 61,236, at ¶ 13. 
 
The four exclusions are as follows: 
 
                                         
                                       10 
 
    E1 – Radial systems:  A group of contiguous transmission Elements 
    that emanates from a single point of connection of 100 kV or higher 
    and: 
           a) Only serves Load.  Or, 
           b) Only  includes  generation  resources,  not  identified  in 
              Inclusion I3, with an aggregate capacity less than or equal 
              to 75 MVA (gross nameplate rating).  Or,  
           c) Where  the  radial  system  serves  Load  and  includes 
              generation resources, not identified in Inclusion I3, with an 
              aggregate  capacity  of  non‐retail  generation  less  than  or 
              equal to 75 MVA (gross nameplate rating). 
    Note – A normally open switching device between radial systems, as 
    depicted on prints or one‐line diagrams for example, does not affect 
    this exclusion. 
 
    E2  –  A  generating  unit  or  multiple  generating  units  on  the 
    customer’s side of the retail meter that serve all or part of the retail 
    Load with electric energy if:  (i) the net capacity provided to the BES 
    does  not  exceed  75  MVA;  and  (ii)  standby,  back‐up,  and 
    maintenance  power  services  are  provided  to  the  generating  unit  or 
    multiple  generating  units  or  to  the  retail  Load  by  a  Balancing 
    Authority,  or  provided  pursuant  to  a  binding  obligation  with  a 
    Generator  Owner  or  Generator  Operator,  or  under  terms approved 
    by the applicable regulatory authority. 
     
    E3  –  Local  networks  (LN):    A  group  of  contiguous  transmission 
    Elements  operated  at  or  above  100  kV  but  less  than  300  kV  that 
    distribute power to Load rather than transfer bulk‐power across the 
    interconnected  system.    LN’s  emanate  from  multiple  points  of 
    connection  at  100  kV  or  higher  to  improve  the  level  of  service  to 
    retail  customer  Load  and  not  to  accommodate  bulk‐power  transfer 
    across the interconnected system.  The LN is characterized by all of 
    the following: 
                                            
                                         11 
 
       Third, even if, at the first two steps of analysis, a facility appears to come 

within  FERC’s  regulatory  jurisdiction,  the  order  affords  two  avenues  for 

individualized  review.    One  permits  a  facility  falling  within  federal  jurisdiction 

to  seek  a  technical  exemption  from  the  reliability  requirements,  a  case‐by‐case 

decision initially made by NERC but appealable on application to FERC.  See id. 

¶ 61,236,  at  ¶¶ 27,  238,  269.    Separate  and  independent  from  that  process,  a 

facility  that  thinks  it  is  engaged  in  local  distribution,  and  that  is  not  already 




              a) Limits  on  connected  generation:    The  LN  and  its 
                 underlying  Elements  do  not  include  generation  resources 
                 identified  in  Inclusion  I3  and  do  not  have  an  aggregate 
                 capacity  of  non‐retail  generation  greater  than  75  MVA 
                 (gross nameplate rating); 
              b) Power flows only into the LN and the LN does not transfer 
                 energy originating outside the LN for delivery through the 
                 LN; and 
              c) Not part of a Flowgate or transfer path:  The LN does not 
                 contain  a  monitored  Facility  of  a  permanent  Flowgate  in 
                 the  Eastern  Interconnection,  a  major  transfer  path  within 
                 the  Western  Interconnection,  or  a  comparable  monitored 
                 Facility  in  the  ERCOT  or  Quebec  Interconnections,  and  is 
                 not  a  monitored  Facility  included  in  an  Interconnection 
                 Reliability Operating Limit (IROL). 
 
       E4  –  Reactive  Power  devices  owned  and  operated  by  the  retail 
       customer solely for its own use. 
        
Id. ¶ 61,236, at ¶ 18. 
                                           
                                         12 
 
excluded  from  FERC  jurisdiction  at  the  first  two  steps  of  analysis,  can  petition 

FERC for an individualized determination of jurisdiction.  That determination is 

made by reference to all relevant factors, including those set forth in the earlier 

seven‐factor  test.    Further,  notice‐and‐comment  procedures  are  employed  in 

making the decision, thereby allowing all interested parties to be heard.  See id. 

¶ 61,236, at ¶¶ 66, 69–73. 

       Challenged  Order  773  is  subject  to  a  two‐year  “grace  period,”  affording 

parties  time  to  plan  for  and  implement  the  reliability  requirements,  to  request 

technical exemptions therefrom, and to petition for individualized jurisdictional 

review.  A subsequent order has extended that grace period to July 1, 2016.  See 

Revisions  to  Electric  Reliability  Organization  Definition  of  Bulk  Electric  System 

and Rules of Procedure, 143 FERC ¶ 61,231 (2013). 

       New  York  unsuccessfully  sought  rehearing  on  Order  773,  see  Order  No. 

773‐A,  143  FERC  ¶ 61,053,  whereupon  it  timely  filed  the  instant  petition  for 

review of both Orders 773 and 773‐A. 

II.    Discussion 

       New York’s petition for review asserts two claims.  First, New York argues 

that  the  challenged  orders  unreasonably  construe  FERC’s  statutory  jurisdiction 

                                              
                                            13 
 
by  (a) using  an  operating  voltage  threshold  that  sweeps  into  the  national  bulk 

electric  system  some  exempt  facilities  engaged  in  local  distribution;  and 

(b) employing  impermissible  procedures  to  identify  exempt  facilities  only  after 

already  exercising  jurisdiction,  while  then  requiring  facilities  to  shoulder  the 

burden of demonstrating their exemption from FERC jurisdiction.  See Chevron, 

U.S.A.,  Inc.  v.  Natural  Res.  Def.  Council,  Inc.,  467  U.S.  837.    Second,  New  York 

asserts that the challenged standards and procedures are arbitrary and capricious 

under the Administrative Procedure Act.  See 5 U.S.C. § 706. 

       A.     The Chevron Challenge to FERC’s Interpretation of its Jurisdiction 

       As  New  York  recognizes,  because  it  challenges  FERC’s  interpretation  of 

jurisdiction conferred by statutes that the agency is charged with administering, 

our  review  properly  follows  the  two‐step  analysis  outlined  in  Chevron,  U.S.A., 

Inc.  v.  Natural  Resources  Defense  Council,  Inc.,  467  U.S.  837.    See  City  of 

Arlington, Tex. v. FCC, 133 S. Ct. 1863, 1868–69 (2013) (holding Chevron analysis 

applicable to agency’s determination of its own statutory jurisdiction).5   



5   Judge  Jacobs  submits  that  Chevron  review  is  unwarranted  because  “New 
York’s  challenge  is  not  that  the  100‐kV  threshold  is  a  definition  of  ‘local 
distribution.’”    Jacobs,  J.,  Op.  Concurring  in  Judgment,  post  at  [2]  (emphasis  in 
original).    The  challenged  operating  voltage  threshold,  however,  is  part  of  a 
                                                
                                              14 
 
       At  step  one,  we  look  to  whether  “Congress  has  directly  spoken  to  the 

precise question at issue” because, if “the intent of Congress is clear, that is the 

end of the matter.”  Chevron, U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467 


definition  of  “bulk  electric  system,”  as  stated  in  the  first  paragraph  of  the 
challenged order: 
        
       [T]he Commission approves modifications to the currently‐effective 
       definition of ‘bulk electric system’ . . . .  The Commission finds that 
       the modified definition of ‘bulk electric system’ improves upon the 
       currently‐effective  definition  by  establishing  a  bright‐line  threshold 
       that includes all facilities operated at or above 100 kV and removing 
       language  that  allows  for  broad  regional  discretion.    The  modified 
       definition  also  provides  improved  clarity  by  identifying  specific 
       categories  of  facilities  and  configurations  as  inclusions  and 
       exclusions to the definition of ‘bulk electric system.’ 
        
Order No. 773, 141 FERC ¶ 61,236, at ¶ 1 (emphases added).  Because the “bulk 
electric  system”  cannot,  by  statute,  include  “facilities  used  in  .  .  .  local 
distribution,”  16  U.S.C.  § 824o(a)(1),  the  definition  given  to  the  former  term 
necessarily  draws  the  boundary  of  the  latter.    Indeed,  New  York  frames  the 
question  before  this  court  as  “[w]hether  FERC  has  adopted  a  definition  of  the 
‘bulk electric system’ that sweeps in components ‘used in the local distribution of 
electric  energy’  which  are  expressly  excluded  from  its  jurisdiction  by  16  U.S.C. 
§ 824o(a)(1).”    Pet’r’s  Br.  1.    And  elsewhere,  New  York  explicitly  requests 
Chevron review:  “This Court should review FERC’s interpretation of its electric 
power  transmission  reliability  jurisdiction  under  the  standards  set  forth  in 
Chevron . . . .”    Id.  at  13.    While  Judge  Jacobs  observes  that  New  York  cites 
Chevron only twice in its principal brief, Vermont Yankee Nuclear Power Corp. 
v. Natural Resource Defense Council, Inc., 435 U.S. 519 (1978)—the source for his 
preferred  standard  of  review—is  cited  not  at  all.    Nevertheless,  because  Judge 
Jacobs  concludes  that  Vermont  Yankee  also  supports  denial  of  the  petition,  the 
panel judgment is unanimous. 
                                                
                                              15 
 
U.S.  at  842;  accord  United  States  v.  Home  Concrete  &  Supply,  LLC,  132  S.  Ct. 

1836,  1843–44  (2012)  (holding  that  judicial  identification  of  clear  congressional 

intent in statutory text precludes agency from adopting different interpretation); 

New York ex rel. N.Y. State Office of Children & Family Servs. v. U.S. Dep’t of 

Health & Human Servs., 556 F.3d 90, 92, 97 (2d Cir. 2009) (same).  New York does 

not—and  cannot—contend  that  its  challenge  to  FERC’s  interpretation  of  its 

statutory jurisdiction can be resolved at this step of analysis.  As already noted, 

the  Federal  Power  Act  does  not  define  “facilities  used  in  local  distribution  or 

only  for  the  transmission  of  electric  energy  in  intrastate  commerce.”    16  U.S.C. 

§ 824(b)(1).    Nor  does  the  Electricity  Modernization  Act  clearly  identify 

transmission  facilities  “used  in  the  local  distribution  of  electric  energy.”    Id. 

§ 824o(a)(1).

       Where  statutes  are  thus  “silent  or  ambiguous  with  respect  to  the  specific 

issue”  in  dispute,  a  court  must  proceed  to  step  two  of  Chevron  analysis.  

Chevron, U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467 U.S. at 843.  At that 

step, we deem Congress to have delegated the resolution of statutory ambiguity 

to  the  administering  agency,  so  that  our  judicial  task  is  simply  to  determine 

“whether  the  agency’s  answer  is  based  on  a  permissible  construction  of  the 

                                              
                                            16 
 
statute.”  Id.; accord City of Arlington, Tex. v. FCC, 133 S. Ct. at 1868 (stating that 

question court faces when confronted with challenge to “agency’s interpretation 

of  a  statute  it  administers  is  always,  simply,  whether  the  agency  has  stayed 

within  the  bounds  of  its  statutory  authority”  (emphasis  omitted));  Torres  v. 

Holder,  764  F.3d  152,  158  (2d  Cir.  2014)  (approving  Board  of  Immigration 

Appeals’  interpretation  of  Immigration  and  Nationality  Act).    That  inquiry  is 

deferential,  asking  only  whether  the  agency’s  interpretation  is  “reasonable,” 

while  “respect[ing]  legitimate  policy  choices”  made  by  the  agency.    Chevron, 

U.S.A.,  Inc.  v.  Natural  Res.  Def.  Council,  Inc.,  467  U.S.  at  843–44,  866;  accord 

National Cable & Telecomms. Ass’n v. Brand X Internet Servs., 545 U.S. 967, 986 

(2005) (describing Chevron step two as asking whether agency’s construction is a 

“reasonable  policy  choice”  (internal  quotation  marks  omitted));  McNamee  v. 

Dep’t  of  the  Treasury,  488  F.3d  100,  105  (2d  Cir.  2007)  (same);  see  also 

Transmission  Access  Policy  Study  Grp.  v.  FERC,  225  F.3d  667,  696  (D.C.  Cir. 

2000)  (according  Chevron  deference  to  FERC’s  interpretation  of  Federal  Power 

Act’s  exception  for  “facilities  used  in  local  distribution,”  16  U.S.C.  §  824(b)(1), 

because phrase is undefined and ambiguous), aff’d sub nom. New York v. FERC, 

535 U.S. 1. 

                                               
                                             17 
 
              1.      The 100 kV Standard 

       New York contends that adoption of a 100 kV threshold to define the bulk 

electric  system  is  an  unreasonable  construction  of  FERC’s  statutory  jurisdiction 

because  the  system,  so  defined,  can  include  facilities  engaged  in  local 

distribution,  which  are  exempt  from  FERC  jurisdiction.    The  argument  might 

persuade  if  FERC  treated  operation  at  100  kV  or  greater  as  determinative  of 

jurisdiction.  In fact, it does not.   

       As an initial matter, FERC’s choice of the 100 kV threshold is grounded in 

NERC findings that “the vast majority of 100 kV and above facilities” operate in 

interconnected transmission networks within the national power grid.  See Order 

No.  773,  141  FERC  ¶  61,236,  at  ¶ 41.    New  York  does  not  challenge  this  factual 

finding.    Further,  the  100  kV  threshold  is  used  only  to  set  a  preliminary 

jurisdictional  boundary,  which  is  always  subject  to  generally  applicable 

adjustments  and,  upon  request,  to  individualized  ones.    The  nine  generally 

applicable adjustments, see supra note 4, are based on pre‐defined inclusions and 

exclusions from the bulk electric system without regard to the operating voltage 

threshold.    The  two  individualized  adjustments  (1)  afford  facilities  subject  to 

federal jurisdiction technical exemption from reliability requirements, or—more 

                                               
                                             18 
 
relevant  here—(2) provide  for  FERC  to  conduct  a  holistic  review  of  whether  a 

particular  facility  is  used  in  local  distribution  so  as  to  fall  outside  federal 

jurisdiction.    In  sum,  when  the  100 kV threshold  is  properly  understood  in  this 

context—as  a  preliminary,  not  determinative,  factor—it  does  not  signal  FERC’s 

unreasonable  construction  of  its  regulatory  jurisdiction  to  extend  to  local 

distribution facilities operating above a 100 kV threshold. 

       Nor  is  a  different  conclusion  warranted  by  New  York’s  assertion  that 

FERC  established  the  100  kV  threshold  more  to  further  its  policy  interest  in 

uniform  reliability  standards  than  accurately  to  delineate  between  facilities 

subject to and exempt from its regulatory jurisdiction.  Whatever policy interests 

may have animated FERC’s challenged orders, our singular concern on Chevron 

review is whether FERC acted unreasonably in employing a 100 kV threshold to 

clarify  an  otherwise  ambiguous  statutory  distinction  between  power  facilities 

over  which  it  does  and  does  not  have  regulatory  jurisdiction.    Because  there  is 

record support for the selection of a 100 kV threshold as an initial standard, and 

because  that  standard  is  not  determinative  but  subject  to  general  and 

individualized adjustments, we conclude that FERC did not act unreasonably in 




                                              
                                            19 
 
including such a threshold within a larger scheme of standards and procedures 

for clarifying its statutory jurisdiction. 

              2.     Procedural Challenges 

       New  York  argues  that  FERC’s  unreasonable  construction  of  its  statutory 

jurisdiction  is  further  evident  in  the  defective  procedures  it  proposes  to  use  to 

distinguish  facilities  subject  to  and  exempt  from  that  jurisdiction.    New  York 

carries  a  heavy  burden  in  making  this  argument  because  judicial  review  of  the 

procedure  an  agency  fashions  to  discharge  its  statutory  duties  is  generally 

deferential.    See  Vermont  Yankee  Nuclear  Power  Corp.  v.  Natural  Res.  Def. 

Council,  Inc.,  435  U.S.  519,  543–44  (1978)  (“Absent  constitutional  constraints  or 

extremely  compelling  circumstances  the  administrative  agencies  should  be  free 

to  fashion  their  own  rules  of  procedure  and  to  pursue  methods  of  inquiry 

capable  of  permitting  them  to  discharge  their  multitudinous  duties.”  (internal 

quotation marks omitted)). 

       Here, New York faults the challenged orders for not requiring an express 

factual  finding  that  a  given  facility  is  not  used  in  local  distribution  as  a 

precondition  to  the  exercise  of  federal  jurisdiction.    It  contends  that  the  orders 

also  impermissibly  require  facilities  to  shoulder  the  burden  of  proving  their 

                                                
                                              20 
 
exemption  from  federal  regulatory  jurisdiction.    New  York  further  complains 

that  the  orders  provide  for  only  facilities—not  state  regulators—to  petition  for 

individualized  review  of  jurisdiction.    Intervenor  National  Association  of 

Regulatory  Utility  Commissioners  (“NARUC”)  adds  that  FERC  unreasonably 

construes its jurisdiction in requiring a facility to apply to NERC for a technical 

exemption  before  petitioning  FERC  for  an  individualized  assessment  of 

jurisdiction.  None of these arguments persuades. 

       Before  discussing  each  argument  in  turn,  we  note  New  York’s  general 

reliance on two cases to challenge Order 773’s procedural structure:  Connecticut 

Light  &  Power  Co.  v.  Federal  Power  Commission,  324  U.S.  515,  and  Federal 

Power  Commission  v.  Florida  Power  &  Light  Co.,  404  U.S.  453  (1972).  

Connecticut  Light  &  Power  emphasizes  the  need  for  “explicit”  agency  findings 

excluding the local distribution exception to federal regulatory jurisdiction so as 

to “give[] assurance that the bounds of federal jurisdiction have been accurately 

understood  and  fully  respected.”    324  U.S.  at  532.    Not  only  had  the  agency  in 

that  case  failed  to  make  any  such  findings,  but  also,  the  Supreme  Court 

“doubt[ed]  whether  by  application  of  the  statute  as  herein  construed  it  could 

have done so.”  Id. 

                                               
                                             21 
 
       In  Florida  Power  &  Light,  the  Supreme  Court  held  that  regulatory 

jurisdiction  under  the  Federal  Power  Act  can  be  exercised  “only  if  there  is 

substantial evidentiary support for the Commission’s conclusion” that interstate 

transfer  of  electricity  had  occurred.    404  U.S.  at  458.    The  Court  ruled  that 

persuasive expert opinion supported by empirical evidence, even if not rising to 

the level of certainty, can satisfy this requirement.  See id. at 459, 463–67. 

       These  propositions—that  in  the  face  of  a  statutory  exception,  FERC  must 

support  its  exercise  of  jurisdiction  by  explicit  findings,  and  that  those  findings 

must be based on substantial evidence—undoubtedly control here.  See 16 U.S.C. 

§ 824(b) (“The Commission . . . shall not have jurisdiction . . . over facilities used 

in local distribution . . . .”); id. § 825l(b) (“The finding of the Commission as to the 

facts, if supported by substantial evidence, shall be conclusive.”).  But New York 

errs  in  construing  the  challenged  orders  to  allow  FERC  to  exercise  jurisdiction 

without complying with these mandates.   

       First, the orders do not provide for FERC to exercise regulatory jurisdiction 

before determining whether a facility falls within the statute’s local distribution 

exception.  Rather, the orders establish a procedure for the factfinding requisite 




                                               
                                             22 
 
to  the  exercise  of  such  jurisdiction.6    Pursuant  thereto,  the  threshold  finding  of 

100 kV operation is followed by further factfinding as to five specified inclusions 

and four exclusions.  Moreover, the factfinding process continues still further if a 

facility not found within the local distribution exception after operating voltage 

and configuration consideration petitions FERC for individualized review.  Only 

if  this  assessment,  subject  to  the  full  notice‐and‐comment  process,  reveals  that 

the facility is part of the bulk electric system and not within the local distribution 

exception, will federal regulatory jurisdiction be exercised. 

       In  sum,  the  challenged  orders  do  not  authorize  FERC  to  regulate  any 

facility  in  advance  of  a  factually  supported,  explicit  determination  of 

jurisdiction.7 



6  The record is not clear as to whether FERC conducts this factfinding proactively 
for  every  facility  or,  instead,  undertakes  the  process  only  at  the  time  of  an 
enforcement action.  We do not pursue that question further on the record before 
us.  We conclude simply that the challenged orders, on their face, do not relieve 
the  agency  of  its  obligation  to  undertake  the  factfinding  necessary  to  exercise 
jurisdiction. 
 
7  New  York  professes  concern  that  the  two‐year  grace  period  operates  as  a 

deadline  beyond  which  facilities  will  have  waived  their  right  to  petition  for 
further review of jurisdiction.  The argument finds no support in the challenged 
orders, which do not prevent a facility from petitioning for further review after 
the grace period concludes or from raising lack of jurisdiction as a defense in an 
                                              
                                            23 
 
       Second,  contrary  to  New  York’s  assertion,  the  fact  that  a  facility  must 

petition  for  an  individualized  assessment  of  jurisdiction  under  the  challenged 

orders  does  not  mean  that  the  facility  bears  the  burden  of  proving  that  it  falls 

within an exception to jurisdiction.  Certainly, no language in the orders imposes 

such  a  burden  on  facilities,  and  FERC  disclaims  it  in  its  brief  to  this  court.    See 

Resp’t’s  Br.  36  (“[C]ontrary  to  New  York’s  argument  .  .  .  ,  the  Commission  has 

not  impermissibly  shifted  the  burden  of  determining  its  jurisdiction.”).  

Accordingly,  we  identify  no  unreasonable  construction  of  FERC  jurisdiction  in 

the petitioning process.8 




enforcement proceeding.  Indeed, at oral argument, FERC specifically disavowed 
a  contrary  reading  of  the  orders.    See Oral Arg.  Tr.  at 12:2–25.    We do  not  here 
consider  what,  if  any,  temporal  limitations  might  reasonably  be  placed  on 
petitions  for  further  review  where  the  operating  voltage  threshold  and 
inclusion/exclusion assessments demonstrate jurisdiction.  We conclude only that 
there  is  no  merit  in  New  York’s  argument  that  the  challenged  orders  permit 
FERC  to  exercise  regulatory  jurisdiction  without  first  determining  whether  a 
facility falls within the statutory exception for local distribution. 
 
8 We are not convinced that precedent forecloses federal agencies from requiring 

proponents  of  exceptions  to  federal  regulatory  jurisdiction  to  demonstrate  their 
entitlement  to  the  exception.    See  generally  Vermont  Yankee  Nuclear  Power 
Corp. v. Natural Res. Def. Council, Inc., 435 U.S. at 543–44.  We do not pursue the 
point  further  here  because,  as  noted  in  text,  FERC  denies  that  facilities 
petitioning for individualized assessments bear the burden of demonstrating that 
they fall within the local distribution exception to jurisdiction. 
                                                
                                              24 
 
       Third,  New  York  complains  that  FERC  permits  only  facility  owners,  not 

state  regulators  acting  on  behalf  of  a  facility,  to  petition  for  an  individualized 

assessment  of  jurisdiction.    This  particular  argument  is  not  properly  before  us 

because  New  York  did  not  raise  it  before  FERC.    See  16  U.S.C.  §  825l(b)  (“No 

objection to the order of the Commission shall be considered by the court unless 

such  objection  shall  have  been  urged  before  the  Commission  in  the  application 

for  rehearing  unless  there  is  reasonable  ground  for  failure  to  do  so.”).    In  its 

petition for rehearing of Order 773, New York argued that FERC should not be 

excluding state regulators from the local distribution determination process.  In 

denying  rehearing,  FERC  clarified  that  the  challenged  orders  effect  no  such 

exclusion.    To  the  contrary,  because  a  requested  individualized  assessment  of 

jurisdiction is made via the notice‐and‐comment process, all interested parties—

including state regulators—are afforded the opportunity to be heard.  See Order 

No. 773‐A, 143 FERC ¶ 61,053, at ¶¶ 98–105.  New York never argued that FERC 

was  obligated  to  allow  state  regulators  to  file  petitions  for  individual 

jurisdictional determinations, rather than merely to allow them to participate in 

such  proceedings  once  initiated  by  a  facility,  and  offers  no  “reasonable  ground 

for  [its]  failure  to  do  so.”    16  U.S.C.  § 825l(b).    Accordingly,  the  statutory 

                                               
                                             25 
 
exhaustion  requirement  precludes  us  from  considering  that  argument  for  the 

first time here. 

       Fourth,  intervenor  NARUC’s  procedural  complaint  that  FERC  requires 

facilities  to  apply  to  NERC  for  a  technical  exemption  before  they  can  petition 

FERC for an individualized determination of jurisdiction merits little discussion.  

As FERC clarified in denying rehearing of Order 773, the filing of a jurisdictional 

petition is not conditioned on a prior filing for a technical exemption.  Rather, the 

two  processes  are  independent  avenues  by  which  a  facility  may  seek  different 

forms  of  relief.    NERC  technical  exemptions  excuse  certain  facilities  from 

compliance  with  reliability  standards  even  though  they  fall  within  FERC’s 

regulatory  jurisdiction.    By  contrast,  a  petition  for  an  individualized 

jurisdictional determination ensures that local distribution facilities are properly 

excluded  from  FERC’s  regulatory  jurisdiction  despite  preliminary  factfinding 

placing  them  within  the  bulk  electric  system.    See  Order  No.  773‐A,  143  FERC 

¶ 61,053,  at  ¶¶ 83–94.    Thus,  the  challenged  orders  do  not  impose  unwarranted 

procedural  obligations  as  preconditions  to  a  facility  petitioning  for 

individualized review of jurisdiction. 




                                             
                                           26 
 
       Accordingly, we identify no merit in New York’s and intervenor NARUC’s 

arguments that procedures established by the challenged orders indicate FERC’s 

unreasonable construction of the scope of its regulatory jurisdiction over electric 

power distribution facilities. 

       B.     Arbitrary and Capricious Action  

       Independent  of  our  Chevron  review  of  an  agency’s  interpretation  of  a 

statute it administers, the Administrative Procedure Act requires us to set aside 

agency action that is “arbitrary” or “capricious.”  5 U.S.C. § 706(2)(A); see Green 

Island  Power  Auth.  v.  FERC,  577  F.3d  148,  158  (2d  Cir.  2009)  (reviewing  FERC 

actions under § 706(2)(A) standard).  The mere fact that an agency rescinds one 

rule  and  adopts  another  is  not  arbitrary  or  capricious  where  the  new  rule  is 

supported by reasoned decisionmaking and there are no circumstances requiring 

further explanation, such as contradictory findings of fact or substantial reliance 

interests on the old rule.  See FCC v. Fox Television Stations, Inc., 556 U.S. 502, 

515–16 (2009); accord Mei Fun Wong v. Holder, 633 F.3d 64, 78 (2d Cir. 2011).  In 

making  these  determinations,  we  may  not  ourselves  re‐weigh  the  evidence  or 

substitute  our  policy  judgment  for  that  of  the  agency.    See  Islander  E.  Pipeline 




                                               
                                             27 
 
Co. v. McCarthy, 525 F.3d 141, 150–51 (2d Cir. 2008).  Indeed, FERC’s factfinding 

is conclusive if supported by substantial evidence.  See 16 U.S.C. § 825l(b). 

      The  Supreme  Court  has  explained  that  “[s]ubstantial  evidence  is  more 

than  a  mere  scintilla.    It  means  such  relevant  evidence  as  a  reasonable  mind 

might accept as adequate to support a conclusion.”  Universal Camera Corp. v. 

NLRB, 340 U.S. 474, 477 (1951) (internal quotation marks omitted); accord NLRB 

v. G & T Terminal Packaging Co., 246 F.3d 103, 114 (2d Cir. 2001); see also DTE 

Energy Co. v. FERC, 394 F.3d 954, 962 (D.C. Cir. 2005) (citing Universal Camera 

standard  in  denying  petition  for  review  of  FERC  determination  that  facilities 

were subject to federal jurisdiction).  In making such a determination, we review 

the record in its entirety, considering evidence opposing, as well as supporting, 

the  agency’s  challenged  action.    We  recognize,  however,  that  the  agency  is 

“equipped  or  informed  by  experience  to  deal  with  a  specialized  field  of 

knowledge”—here, the science and economics of transmitting electrical power—

and that its “findings within that field carry the authority of an expertness which 

courts  do  not  possess  and  therefore  must  respect.”    Universal  Camera  Corp.  v. 

NLRB, 340 U.S. at 488; accord NLRB v. G & T Terminal Packaging Co., 246 F.3d 

at  114.    Thus,  we  may  not  displace  an  agency’s  “choice  between  two  fairly 

                                             
                                           28 
 
conflicting  views,  even  though  [we]  would  justifiably  have  made  a  different 

choice  had  the  matter  been  before  [us]  de  novo.”    Universal  Camera  Corp.  v. 

NLRB, 340 U.S. at 488.  Rather, “reversal based upon a factual question will only 

be  warranted  if,  after  looking  at  the  record  as  a  whole,  we  are  left  with  the 

impression that no rational trier of fact could reach the conclusion drawn by” the 

agency.    NLRB  v.  Katz’s  Delicatessen  of  Houston  St.,  Inc.,  80  F.3d  755,  763  (2d 

Cir.  1996)  (internal  quotation  marks  omitted);  accord  NLRB  v.  G  &  T  Terminal 

Packaging Co., 246 F.3d at 114.  That is not this case. 

       The  record  amply  demonstrates  the  serious  consideration  FERC  and  its 

designated  agent,  NERC,  gave  over  a  period  of  several  years  to  the  standards 

and  procedures  that  would  allow  it  objectively  and  effectively  to  identify 

facilities  within  the  nation’s  bulk‐power  system  while  respecting  the 

jurisdictional  exception  created  by  Congress  for  local  distribution  facilities.  

During  that  time,  FERC  amassed  and  considered  an  extensive  array  of  factual 

material,  as  well  as  scores  of  comments  submitted  by  interested  parties  in 

response to the agency’s published preliminary proposals.  The agency provided 

reasoned explanations, spanning hundreds of pages, for adopting the standards 




                                               
                                             29 
 
and  procedures  here  at  issue  in  lieu  of  its  former  rule.    See  Order  No.  773,  141 

FERC ¶ 61,236; Order No. 773‐A, 143 FERC ¶ 61,053. 

       Thus,  the  factual  record  and  the  agency’s  industry  expertise  permitted 

FERC to conclude that facilities operating above a 100 kV threshold are generally 

part of the bulk system’s interconnected transmission networks and are critical in 

maintaining  the  reliable  functionality  of  the  system  as  a  whole.    See  Order  No. 

773‐A,  143  FERC  ¶  61,053,  at  ¶  25  (finding  that  “failure  of  100–200  kV  facilities 

has caused cascading outages that would have been minimized or prevented” by 

compliance with proposed reliability standards).  The same record and expertise 

supported FERC’s determination that a 100 kV threshold, together with detailed 

predefined  inclusions  and  exclusions,  would  effectively  identify  facilities 

comprising  the  bulk  system  while  ensuring  that  “most  local  distribution 

facilities”  were  excluded  from  regulatory  jurisdiction  as  statutorily  prescribed.  

Order No. 773, 141 FERC ¶ 61,236, at ¶ 67. 

       In  urging  otherwise,  New  York  argues  that  FERC’s  prior  use  of  a  seven‐

factor  test  concedes  that  local  distribution  determinations  are  fact  sensitive  and 

cannot  be  made  on  the  basis  of  categorical  rules.    The  point  merits  little 

discussion  because, as  already  observed,  FERC  did  not  abandon  individualized 

                                                
                                              30 
 
factfinding in the challenged orders.  Rather, after determining that an operating 

voltage  threshold  together  with  five  prescribed  inclusions  and  four  exclusions 

will  accurately  delineate  its  jurisdiction  in  most  cases,  it  has  adopted  those 

criteria  simply  as  default  rules  applicable  unless  a  facility  requests  an 

individualized  determination.    In  fact,  the  operating  voltage  threshold  and 

prescribed inclusions and exclusions appear to consider many of the same factual 

circumstances  as  does  the  seven‐factor  test  (e.g.,  reduced  voltage,  radial 

configuration, and direction of power flow), although with more specificity.  See 

supra  notes  1,  4.    Nevertheless,  upon  request  for  an  individualized 

determination,  FERC  will  employ  the  full  notice‐and‐comment  process  to 

consider  not  only  the  seven  factors  previously  employed  to  determine  local 

distribution,  but  any  factor  relevant  to  a  jurisdictional  determination.    This 

hardly reflects arbitrary and capricious action. 

III.   Conclusion 

       To summarize, we conclude that the standards and procedures established 

in  challenged  FERC  Orders  773  and  773‐A  both  (1)  reasonably  interpret  the 

agency’s regulatory jurisdiction under the Federal Power Act as amended by the 

Electricity  Modernization  Act  of  2005  and,  thus,  satisfy  the  standard  of  judicial 

                                              
                                            31 
 
review  under  Chevron,  U.S.A.,  Inc.  v.  Natural  Resource  Defense  Council,  Inc., 

467 U.S. 837; and (2) are not arbitrary and capricious but, rather, are supported 

by  sufficient  explanation  and  substantial  evidence  as  required  by  the 

Administrative Procedure Act.   

      We  have  considered  New  York’s  remaining  arguments  and  have  found 

them to be without merit.  Accordingly, the petition for review of FERC Orders 

773 and 773‐A is DENIED.  




                                            
                                          32 
 
DENNIS JACOBS, Circuit Judge, concurring in the judgment:

      I concur in the judgment, but would deny the petition on a related ground.

      If New York were challenging how FERC defines the statutory terms “local

distribution” or “bulk‐power system,” I would agree with the majority that the

challenged regulations must be upheld under Chevron, U.S.A., Inc. v. Natural

Resources Defense Council, Inc., 467 U.S. 837 (1984).  New York is not advancing

a definitional challenge, however.  Instead, it is making a procedural argument:

that FERC cannot use a 100‐kV threshold1 as a good (but imperfect) proxy for

classifying local distribution facilities because FERC must conclusively resolve

“jurisdictional” issues before exercising regulatory authority.2

      I would uphold the regulations on settled principles: (I) an agency is

entitled to great deference when formulating “rules of procedure” and “methods

of inquiry,” Vermont Yankee Nuclear Power Corp. v. Natural Res. Def. Council,

Inc., 435 U.S. 519, 543 (1978); and (II) that deference is not diminished simply




     1 I use the term “100‐kV threshold” to refer to that threshold as modified by
the various inclusions and exclusions.  

     2 Like the majority, I use the term “New York” to refer collectively to the
petitioners.

                                          1
because the agency’s procedures bear on issues of jurisdictional significance, City

of Arlington, Tex. v. FCC, 133 S. Ct. 1863, 1874 (2013).




                                            I

         The majority resolves this case as a matter chiefly of statutory construction,

but New York’s challenge is not that the 100‐kV threshold is a definition of “local

distribution.”  See Maj. Op. 14‐20.  Nowhere in its briefs does New York make a

Chevron argument.3  The Chevron argument is expressly disavowed: “Thus, the

problem is not whether FERC can lawfully interpret a term.”  Petitioners’ Reply

Br. 4.

         New York’s argument is surely procedural.  The parties agree that: (1) the

100‐kV threshold filters out most (but not all) local distribution facilities, see Oral

Arg. Tr. 3:11‐16, 7:3‐7, 14:21‐15:1; (2) the seven‐factor test (either alone or in

conjunction with additional considerations) adequately identifies local


     3 In the course of briefing, New York cites Chevron only twice: once in its
general recitation of the standards that govern agency action, see Petitioners’
Opening Br. 13, and once when characterizing one of FERC’s arguments, see
Petitioners’ Reply Br. 3.  New York does not address either step of the Chevron
inquiry: (1) whether Congress has clearly defined “local distribution” or (2)
whether FERC has advanced an interpretation that is substantively unreasonable. 
See Chevron, 467 U.S. at 842.

                                            2
distribution facilities, id. 2:20‐25, 19:11‐17, 20:10‐17; and (3) local distribution

facilities not filtered out by the 100‐kV threshold can request individualized

adjudication applying the seven factors, id. 3:15‐16, 18:2‐14, 19:11‐17.

       New York’s objection is to the timing of these steps, and runs as follows: 

Because the 100‐kV threshold is an imperfect filter, some local distribution

facilities will become subject to FERC’s reliability regulations.  And while those

facilities may petition for individualized adjudication, some may choose not to. 

And as to that subset of facilities, FERC would be exercising its regulatory

authority in excess of its jurisdiction.   

       That argument fails:

              Absent constitutional constraints or extremely compelling
              circumstances the administrative agencies should be free to
              fashion their own rules of procedure and to pursue methods
              of inquiry capable of permitting them to discharge their
              multitudinous duties.

Vermont Yankee, 435 U.S. at 543 (citation and internal quotation marks omitted). 

The 100‐kV threshold functions as a “rule[] of procedure” and a “method[] of

inquiry,” filtering out facilities very likely to qualify as local distribution facilities

(i.e., those below the threshold), and allowing FERC to concentrate its regulatory

efforts on those facilities much less likely to qualify as local distribution facilities


                                              3
(i.e., those above the threshold).  Without some such sorting mechanism, FERC

would have to determine the status of every facility individually, even those that

fall clearly on one side or the other of the divide.  

      New York has identified no “constitutional constraints or extremely

compelling circumstances” that would warrant imposing such a (wasteful)

procedure.  Vermont Yankee, 435 U.S. at 543.  “An agency enjoys broad

discretion in determining how best to handle related, yet discrete, issues in terms

of procedures and priorities.”  Mobil Oil Exploration & Producing Se. Inc. v.

United Distribution Cos., 498 U.S. 211, 230 (1991) (citations omitted).  Local

distribution facilities that generate more than 100 kV (or fall within one of the

inclusions) may have an interest in avoiding regulation by FERC; but such

interest is adequately protected by the opportunity to seek individualized

adjudication after the application of the 100‐kV threshold but before the imposition

of any substantive regulations.4


     4 New York argues that the challenged regulations shift the burden of
disproving FERC’s jurisdiction onto facilities.  See Petitioners’ Opening Br. 18. 
But as the majority correctly points out, New York cites no language in the
regulations that shifts the evidentiary burden in this way.  See Maj. Op. 24.  The
only “burden” placed on facilities is to initiate the individualized adjudication
process.  That “burden” is distinct from the evidentiary burden of proof that
would apply in each adjudication.  FERC represents that, under its procedures, it

                                           4
                                          II

       New York suggests that the deference owed to FERC’s procedures under

Vermont Yankee is diminished because the challenged regulations bear on the

exercise of FERC’s jurisdiction.  See Petitioners’ Reply Br. 4.  Because

“jurisdictional” facts determine FERC’s ability to exercise regulatory authority in

the first place, New York argues, such facts must be adjudicated case by case.

       As the Supreme Court explained in City of Arlington, the seeming

distinction between “jurisdictional” and “nonjurisdictional” challenges to agency

action is a “mirage.”  133 S. Ct. at 1868.  While a “court’s power to decide a case is

independent of whether its decision is correct,” the same is not true for agencies. 

Id. at 1869 (emphasis added).  For agencies, both the “power to act and how they

are to act is authoritatively prescribed by Congress, so that when they act

improperly, no less than when they act beyond their jurisdiction, what they do is

ultra vires.”  Id. (emphases added).  “[T]he question in every case is, simply,

whether the statutory text forecloses the agency’s assertion of authority, or not.” 

Id. at 1871. 



would make “explicit findings as to any claimed local distribution exclusions.” 
Respondent’s Br. 36.  

                                          5
      City of Arlington was decided in the Chevron context.  But the lesson of

City of Arlington is that there is no subset of “big, important” jurisdictional

questions that require more searching judicial review than “humdrum, run‐of‐

the‐mill” questions.  133 S. Ct. at 1868.  That lesson would seem to be equally

applicable whether the challenged agency action is statutory interpretation (as in

City of Arlington) or the fashioning of procedural rules (as in this case).  In both

contexts, “when [agencies] act improperly, no less than when they act beyond

their jurisdiction, what they do is ultra vires.”  Id. at 1869.

                                         *   *   *

      I concur with the majority that the challenged regulations are entitled to

deference and must be upheld; I would deny New York’s petition under the

principle of deference in Vermont Yankee.




                                            6